Title: Two Notes about the Opening of the Essex House Chapel, [17 April 1774]
From: Franklin, Benjamin
To: Le Despencer, Francis Dashwood, Baron,Whatley, George


The occasion was of some importance. Theophilus Lindsey (1723–1808), a clergyman who had deserted the Church of England a few months before, was opening a chapel to house what proved to be the first enduring Unitarian congregation in England. Lindsey had been one of the latitudinarian Anglicans who had petitioned Parliament to abolish subscription to the Thirty-Nine Articles as a requirement for holy orders and university degrees. After the petition was rejected and the reform movement lost headway, he resigned his living and in November, 1773, came to London to organize a congregation on Unitarian principles “to celebrate and perpetuate the worship of the one only God of the universe.” Priestley, Price, and other friends helped him engage a room in Essex House and convert it into a temporary chapel; and Franklin and Le Despencer contributed to the cost. The first service held there was the subject of these notes, to the Baron and to George Whatley. 
Even though no public notice had been given, some two hundred people attended. Ten carriages stood at the door, which “gave a degree of respectableness to the congregation in the eyes of the people living thereabouts.” Lindsey devised a new liturgy for the occasion, with Priestley’s encouragement, and published it as The Book of Common Prayer Reformed … (London, 1774). Small wonder, then, that Le Despencer and Franklin were present, for such reform was dear to their hearts. Their going together to so public an event less than three months after Franklin’s humiliation and dismissal from office, furthermore, seems to suggest a certain independence of spirit in the Postmaster General.
 
I. To Lord Le Despencer.
  Craven Street, Sunday morning, 8 o’clock. [April 17, 1774]
Dr. Franklin presents his respects to Lord Le Déspencer, and acquaints him, that Mr. Lindsey’s Church opens this Day at 11 o’clock, in Essex House, Essex Street, Strand; and that if his Lordship continues his intention of being there, Dr. F. will be ready to attend him.
 
Endorsed: 17 April, 1774. Dr. Franklin. 
  
II. To George Whatley.
[April 17, 1774]
I have just sent my Lord Le Despencer Word, that the Place is Essex House, in Essex Street, Strand: the Hour Eleven. I shall be glad to meet you there. Thanks for the Pamphlet, &c. Your’s affectionately, 
B. Franklin.
G. Whatley, Esq.
 
Endorsed: 17 April, 1774.  Dr. Franklin.
